DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2020 has been entered.
Applicant’s amendments to the claims dated 8/14/20 and 5/26/20 are acknowledged.  Claims of 8/14/20 comprised pending claims 1, 3, 8-9, 11, 23, 24, 26, 28, 32, 35, 39, 45-53 pending.  Claims 1, 3, 35, 39 amended.  Claims of 5/26/20 comprise claims 1, 3, 8-9, 11, 23, 24, 26, 28, 32, 35, 39, and 45-56 pending, wherein claims 54-56 are new.  No additional claim amendments are made with the submission of 5/26/20.  Claims 26, 28, 32, 45 are withdrawn.  Claims 1, 3, 8-9, 11, 23, 24, 35, 39, 46-56 are subject to prosecution.

WITHDRAWN OBJECTIONS/REJECTIONS
All previous objections or rejections of record are WITHDRAWN in light of Applicant’s amendments to the claims.
RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN objection or rejection of record are moot.  Any argument pertinent to a new rejection of record can be found at the end of this paper.


CLAIMS
Independent claims 1, 35 and 39 are directed to a composition for silencing a target gene, genetic element or splicing variant comprising one or more artificial transcription factors comprising a DNA binding domain and an effector domain.   The effector domains (a) – (c) are selected from (a) a KRAB domain, (b) a DNMT3a, 3B or 1 domain, or (c) a DNMT3L domain.
The amendment of 8/14/20 removed a 4th optional effector domain of a SETDB1 domain form each independent claim.  The amendment of 8/14/20 also added the functional limitation “wherein the product is capable of silencing a target gene, genetic element, or splicing variant” into the body of the claim.  The amended claims are provided below, showing insertions only:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale















Claim 1, requires specific pairs of ATRs comprising:

    PNG
    media_image2.png
    241
    597
    media_image2.png
    Greyscale





Claim 35, requires one ATR, wherein the ATR comprises 2 different effector domains:

    PNG
    media_image3.png
    76
    310
    media_image3.png
    Greyscale




Claim 39, requires two ATRs, wherein each ATR comprises 2 different effector domains:

    PNG
    media_image4.png
    171
    325
    media_image4.png
    Greyscale





 For claims 35 and 39, the second (*) effector domain must be different from the first effector domain.  Thus, if the first effector domain is (a) KRAB, then the second effector domain cannot also be KRAB, but must be selected from (b)-(c).  The visual representations above are merely one structural relationship of the DNA binding domains and the effector domains within the ATRs and not limiting in any way.


PRIORITY
The instant application, filed 4/23/17 is a 371 National Stage Application of PCT/IB2015/058202, filed 10/23/15; which claims priority to GB14189658, filed 10/24/14.  A certified copy of GB14189658 has been placed in the file.  Therefore, the earliest possible priority for the instant application is 10/24/14.

NEW REJECTIONS OF RECORD
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35, 38 and 50 is rejected under 35 U.S.C. 102 a(1) as being anticipated by Siddique et al.  Targeted Methylation and Gene Silencing of VEGF-A in Human Cells by Using a Designed Dnmt3a-Dnmt3L Single-Chain Fusion Protein with Increased DNA Methylation Activity.  Journal of Molecular Biology, 2013. 425:479-91, of record, cited on Applicant’s IDS dated 5/28/21.
With regard to claim 35, Siddique discloses an artificial transcription repressor comprising a zinc-finger DNA binding domain operably linked to a DNMT3a domain and a DNMT3L domain (Abstract, page 482-483; 487, FIG 5a, 5b, 5c).  Siddique discloses the methylation/silencing using both the DNMT3a and DNMT3L was greater than the methylation of the DNMT3a alone (FIGs 3, 4, 5).  Thus, Siddique anticipates claim 35.
With regard to claim 38, Siddique discloses the ATR is encoded on a polynucleotides (page 487).
With regard to claim 50, Siddique discloses the ATR is expressed in a cell (FIG 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-9, 11, 23-24, 35, 38, 47, 49-51 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0192880 to Muyan further in view of Siddique et al.  Targeted Methylation and Gene Silencing of VEGF-A in Human Cells by Using a Designed Dnmt3a-Dnmt3L Single-Chain Fusion Protein with Increased DNA Methylation Activity.  Journal of Molecular Biology, 2013. 425:479-91, of record, cited on Applicant’s IDS dated 5/28/21.
With regard to claims 1 and 35, Muyan discloses recombinant transcription factors comprising a DNA-binding domain operably linked to at least one activation or repressor domain (paragraphs [0084]-[0089]).  Muyan discloses the one or more activation or repressor domains can be linked to either of the N-terminus or the C-terminus of the recombinant transcription factor, and wherein the one or more repressor domains can be the same, or different (paragraphs [0089]-[0090]).  Muyan discloses that more 

    PNG
    media_image5.png
    156
    750
    media_image5.png
    Greyscale




Muyan discloses the repressor domains comprises repressor domains “that when brought within proximity of a particular transcription start site, will cause transcription from that site to be decreased relative to  transcription in the absence of the repressor domain” (paragraph [0105]).
Muyan generates, and reduces to practice, recombinant transcription repressors comprising KRAB and SID domains, wherein the transcription factor comprises a N- or C-terminal KRAB domain, an N- or C-terminal SID domain, and transcriptional repressors comprising both KRAB and SID, on both the N-terminal and C-terminal of the transcription factor (See, FIGs 7-9):

    PNG
    media_image6.png
    348
    965
    media_image6.png
    Greyscale






Muyan discloses the KRAB and SID proteins recruit histone deacetylase protein (HDAC) complexes to the target regions to affect their repression (paragraph [0107]-[0110]).  Muyan shows the KRAB repressors are stronger repressors than the SID repressors (paragraph [0360]).  Muyan discloses methylation of genes using DNMTs is a known pathway for gene suppression, and that while 
However, Muyan does not disclose a transcription repressor comprising KREB and a second transcription factor comprising a second repressor domain is one selected from the group consisting of DNMT3a, DNMT3b, or DNMT1, according to instant claim 1, or wherein one or more single transcription repressors comprises KREB domain and wherein the second repressor domain is one selected from the group consisting of DNMT3a, DNMT3b, or DNMT1, according to instant claims 35.  
Siddique discloses an artificial transcription repressor comprising a zinc-finger DNA binding domain operably linked to a DNMT3a domain and a DNMT3L domain (Abstract, page 482-483; 487, FIG 5a, 5b, 5c).  Siddique discloses the methylation/silencing using both the DNMT3a and DNMT3L was greater than the methylation of the DNMT3a alone (FIGs 3, 4, 5).  
Siddique discloses the ZF-targeted DNMT3a and DNMT3L fusion construct mimics the stable heterodimer catalytic domains which form in vivo and in vitro, thus increasing the catalytic activity of a single DNMT3a domain (page 480).  Further Siddique discloses the catalytic functionality of the zinc-finger -DNMT3a -DNMT3L fusion is due to intermolecular interactions between distinct fusion proteins forming additional complexes, instead of an intramolecular interactions (page 486).
It would have been obvious to combine the disclosure of Muyan further with the disclosure of Siddique.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the DNMT3a and DNMT3L fusion repressor of Siddique for the SID repression domain of Muyan because all are explicitly taught as being useful for ligating onto a DNA-binding domain to form functional transcriptional repressors. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to 
A skilled artisan would have been motivated to substitute the DNMT3a and DNMT3L fusion repressor domain of Siddique for the SID repression domain of Muyan (thus leaving the KRAB repressor domain) because Muyan discloses suppression of some genes is a balance of HDACs  -effected by KRAB/SID- and methylation -effected by DNMTs- and that KRAB is a more potent inhibitor than SID.  See MPEP 2144.06 II (Substituting Equivalents known for the Same Purpose).  In the instant case both the SID repressor domain was known to repress transcription when operably linked to a DBD, and the DNMT3a and DNMT3L fusion on an artificial repressor was shown to repress transcription.
A skilled artisan would thus have recognized that including the DNMT3a and DNMT3L fusion on an artificial repressor comprising KRAB or SID would provide both HDAC activity and methylation activity to effect suppression of a target gene.  See MPEP 2144.06 I (Combining Equivalents Known for the same function) “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Further with regard to the requirement for claim 1, wherein the transcriptional repressors are individual proteins, each comprising a DNA-binding domain and a functional repressor domain, the structure of having two transcriptional repressors, one encoding KRAB, and one encoding a DNMT protein flows naturally from Muyan.  Muyan generates individual transcriptional repressors and tests them individually (FIGs 7-9). Muyan further discloses that more than one recombinant transcription 
A skilled artisan would have had a reasonable expectation of success that the combination of ATRs or ATRs comprising different repressor domains would successfully function to silence a target gene, gene element or splicing element in a cell because all of the claimed repressor domains have been shown to suppress target genes by reduction to practice, as individual or combined ATRs, or because the art suggests that ATRs can comprise multiple protein repressor domains of a protein complex can be used to effect targeted suppression (Siddique). 
With regard to claim 3, Muyan discloses the KRAB protein therein is encoded by SED ID NO: 44, which is 90 base pairs in length.  Instant SEQ ID NO:1, which encodes a KRAB protein, is encoded by a sequence of 117 base pairs.  The 90 bases of Muyan’s KREB is 100% identical to nucleotides 21-110 of instant SEQ ID NO:1.  This results in a 76.9% identify of Muyans’ KREB to instant SEQ ID NO:1.
With regard to claim 8, Muyan discloses the transcriptional repressors are encoded on vectors (paragraphs [[0159]-[0178]); and one or more transcriptional repressors are part of the invention (paragraphs [0092]).  Thus, encoding the transcriptional repressors on one or more vectors is obvious form the disclosure of Muyan.
With regard to claim 9, the claim encompasses an embodiment wherein a separate effector protein, not operably linked to a DNA-binding domain is provided, wherein the separate effector protein that is not operably linked to a DBD is selected from KRAB, DNMT3A, DNMT3b or DNMT1.  As iterated above, Muyan in view of Siddique renders obvious individual ATRs comprising KREB and a DNMT3a-3L fusion.  Muyan does not disclose wherein a separate effector protein of KRAB, DNMT3A, DNMT3b or DNMT1 is provided.  However, Siddique discloses that isolated DNMT3b catalytic domains are capable of de novo methylation, and that DNMT3a, DNMT3b and DNMT3L form protein complexes in vitro and in vivo, and that DNMT3L has been shown to stimulate the activity of DNMT3a and DNMT3b (page 480).  
With regard to claim 11, Muyan discloses the compositions can be formulated as pharmaceutical compositions (paragraph [0188]).
 With regard to claims 23 and 50, Muyan discloses the compositions can be expressed cells (paragraphs [0189], [0258]).
With regard to claims 24 and 51, Muyan discloses the compositions can be integrated into the chromosome of a cell, including the germline, what can be used to generate cells expressing the compositions (paragraphs [0258]-[0261]), thus Muyan discloses a cell comprising a descendent of a cell expressing the transcriptional repressor as claimed.
With regard to claim 38, Muyan discloses the transcriptional repressors are encoded as nucleic acids (paragraphs [[0159]-[0178]).
With regard to claims 47 and 55
With regard to claims 49 and 56, comprising an ATR comprising a DBD-KRAB and a DBD-DNMT3a, the claim is obvious for the same reasons as stated above for claims 1 and 35.  Muyan generates individual transcriptional repressors and tests them individually (FIGs 7-9). Muyan further discloses that more than one recombinant transcription factor can be used (paragraph [0092]), and suggests that the use of multiple recombinant transcription factors can be synergistic (paragraph [0092]). 
With regard to claim 54, the claim requires an embodiment wherein the transcriptional repressor comprises a DBD operably linked to KRAB, DNMT3a and DNMT3L.  This claim is obvious for the same reasons as stated above for claim 1.  Muyan discloses an ATR comprising KRAB and SID; that KRAB is a stronger repressor domain; methylation of genes using DNMTs is a known pathway for gene suppression, and that while methylation is required to suppress some genes, methylation alone of some genes is not sufficient for gene suppression; and both DNMT and HDAC pathways are important for regulating gene expression (paragraph [0107]-[0110], [0360], [0057]-[0058]).   Siddique discloses an artificial transcription repressor comprising a zinc-finger DNA binding domain operably linked to a DNMT3a domain and a DNMT3L domain (Abstract, page 482-483; 487, FIG 5a, 5b, 5c).  
A skilled artisan would have been motivated to substitute the DNMT3a and DNMT3L fusion repressor domain of Siddique for the SID repression domain of Muyan (thus leaving the KRAB repressor domain) because Muyan discloses suppression of some genes is a balance of HDACs  -effected by KRAB/SID- and methylation -effected by DNMTs- and that KRAB is a more potent inhibitor than SID.  See MPEP 2144.06 II (Substituting Equivalents known for the Same Purpose).

Claims 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0192880 to Muyan, in view of Siddique et al.  Targeted Methylation and Gene Silencing of VEGF-A in Human Cells by Using a Designed Dnmt3a-Dnmt3L Single-Chain Fusion , as applied to claims 1, 3, 8-9, 11, 23-24, 35, 38, 47, 49-51 and 54-56  above, and further in view of US Patent Application Publication No. 2009/0023153 to Wolffe.  Claim 46 encompasses an embodiment wherein the claims comprise 3 separate ATRs, one comprising a DBD-KRAB, one comprising DBD-DNMT3L and one comprising DBD-DNMT3a.  Claim 48 encompasses an embodiment wherein the claims comprise 2 separate ATRs, one comprising DBD-DNMT3L and one comprising DNMT3a effector proteins.
The disclosures of Muyan and Siddique are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Muyan and Siddique combine to render obvious a plurality of ATRs (DBD-effectors), each with different effector domains, wherein the plurality of ATRs encodes DBD-KRAB and/or DBD-DNMT3a-DNMT3L, and/or DBD-KRAB-DNMT3a-DNMT3L.
Siddique also discloses DNMT3a and 3b are capable of de novo methylation, and both have been shown to interact with DNMT3L; and that DNMT3L interaction with DNMT3a and 3b has been shown to simulate their activity in vivo and in vitro (page 480, first column). Siddique discloses the ZF-targeted DNMT3a-DNMT3L fusion construct mimics the stable heterodimer catalytic domains which form in vivo and in vitro, thus increasing the catalytic activity of a single DNMT3a domain (page 480). Siddique discloses the ZF-targeted DNMT3a-DNMT3L fusion construct mimics the stable heterodimer catalytic domains which form in vivo and in vitro, thus increasing the catalytic activity of a single DNMT3a domain (page 480).  Further Siddique discloses the catalytic functionality of the zinc-finger -DNMT3a -DNMT3L fusion is due to intermolecular interactions between distinct fusion proteins forming additional complexes, instead of an intramolecular interactions (page 486).  Thus, suggesting the DNMT3L domain of one fusion protein interacts with the DNMT3a domain of another fusion protein.
However, Muyan nor Siddique disclose individual ATRs comprising DBD-KRAB and/or DBD-DNMT3L and DNMT3a, as required by instant claims 46 and 48.
Wolffe discloses recombinant transcription factors comprising a DNA-binding domain operably linked to a repressor domain (paragraph [0014]-[0033]).  Wolffe discloses exemplary repressor domains include KRAB, SID and members of the DNMT family, including DNMT1, DNMT3a and DNMT3b (paragraph 207).  Wolffe generates functional artificial transcription repressors comprising DNMT3a (pVF3a/1-DNMT3a), DNMT3b (pVF3a/1-DNMT3a), or DNMT1, OR KREB (pVF3a/1-KRAB) (See FIGs 6 and 7).    Wolffe shows that these recombinant transcriptional repressors all share the same DNA-binding domain (“PVF3a/1 refers to the VEGF3/a DNA binding domain described in examples 3 and 13”), and that DNMT3a (pVF3a/1-DNMT3a), DNMT3b (pVF3a/1-DNMT3a), and KREB (pVF3a/1-KRAB) are capable of acting as a repressor for the same gene, using the same DNA binding domain (see arrows added for clarity) a FIG 8:

    PNG
    media_image7.png
    409
    617
    media_image7.png
    Greyscale










Thus, Wolffe establishes DBD-KRAB and DBD-DNMT3a function independently as targeted repressors.
It would have been obvious to combine the disclosure of Muyan and Siddique on a plurality of ATRs (DBD-effectors), each with different effector domains, wherein the plurality of ATRs encodes DBD-.

Claims 39 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0192880 to Muyan, in view of US Patent Application Publication No. 2009/0023153 to Wolffe, and further in view of Siddique et al.  Targeted Methylation and Gene Silencing of VEGF-A in Human Cells by Using a Designed Dnmt3a-Dnmt3L Single-Chain Fusion Protein with Increased DNA Methylation Activity.  Journal of Molecular Biology, 2013. 425:479-91, of record, cited on Applicant’s IDS dated 5/28/21.
With regard to claim 39, Muyan discloses recombinant transcription factors comprising a DNA-binding domain operably linked to at least one activation or repressor domain (paragraphs [0084]-[0089]).  Muyan discloses the one or more activation or repressor domains can be linked to either of the 

    PNG
    media_image5.png
    156
    750
    media_image5.png
    Greyscale




Muyan discloses the repressor domains comprises repressor domains “that when brought within proximity of a particular transcription start site, will cause transcription from that site to be decreased relative to  transcription in the absence of the repressor domain” (paragraph [0105]).
Muyan generates, and reduces to practice, recombinant transcription repressors comprising KRAB and SID domains, wherein the transcription factor comprises a N- or C-terminal KRAB domain, an N- or C-terminal SID domain, and transcriptional repressors comprising both KRAB and SID, on both the N-terminal and C-terminal of the transcription factor (See, FIGs 7-9):

    PNG
    media_image6.png
    348
    965
    media_image6.png
    Greyscale







Muyan discloses the KRAB and SID proteins recruit histone deacetylase protein (HDAC) complexes to the target regions to affect their repression (paragraph [0107]-[0110]).  Muyan shows the KRAB repressors are stronger repressors than the SID repressors (paragraph [0360]).  Muyan discloses methylation of genes using DNMTs is a known pathway for gene suppression, and that while methylation is required to suppress some genes, methylation alone of some genes is not sufficient for gene suppression (paragraphs [0057]-[0058]).  Muyan suggests both DNMT and HDAC pathways are important for regulating gene expression (paragraph [0058]).
Thus, Muyan suggests at least one ATR comprising two different functional repressor domains, wherein at least one is a KREB domain, and the other is a different repressor domain.  Muyan suggests a plurality of ATRs can be produced.
However, Muyan does not disclose two transcription repressors comprising two different repression domains, wherein the domains are selected from KREB,  DNMT3a, DNMT3b, and DNMT1, and wherein at least two of the domains on each ATR are either KREB and DNMT3a,b,1, KREB and DNMT3L, or DNMT3a,3b,1 and DNMT3L, (”wherein at least two of the domains operably linked to each individual DNA-binding domain are selected from different groups (a), (b), or (c)”) according to instant claim 39.  
Wolffe discloses recombinant transcription factors comprising a DNA-binding domain operably linked to a repressor domain (paragraph [0014]-[0033]).  Wolffe discloses exemplary repressor domains include KRAB, SID and members of the DNMT family, including DNMT1, DNMT3a and DNMT3b (paragraph 207).  Wolffe generates functional artificial transcription repressors comprising DNMT3a (pVF3a/1-DNMT3a), DNMT3b (pVF3a/1-DNMT3a), or DNMT1, OR KREB (pVF3a/1-KRAB) (See FIGs 6 and 7).    Wolffe shows that these recombinant transcriptional repressors all share the same DNA-binding domain (“PVF3a/1 refers to the VEGF3/a DNA binding domain described in examples 3 and 13”), and that DNMT3a (pVF3a/1-DNMT3a), DNMT3b (pVF3a/1-DNMT3a), and KREB (pVF3a/1-KRAB) are capable 

    PNG
    media_image7.png
    409
    617
    media_image7.png
    Greyscale










Siddique discloses an artificial transcription repressor comprising a zinc-finger DNA binding domain operably linked to a DNMT3a domain and a DNMT3L domain (Abstract, page 482-483; 487, FIG 5a, 5b, 5c).  Siddique discloses the methylation/silencing using both the DNMT3a and DNMT3L was greater than the methylation of the DNMT3a alone (FIGs 3, 4, 5).  
Siddique also discloses DNMT3a and 3b are capable of de novo methylation, and both have been shown to interact with DNMT3L; and that DNMT3L interaction with DNMT3a and 3b has been shown to simulate their activity in vivo and in vitro (page 480, first column). Siddique discloses the ZF-targeted DNMT3a and DNMT3L fusion construct mimics the stable heterodimer catalytic domains which form in vivo and in vitro, thus increasing the catalytic activity of a single DNMT3a domain (page 480).  Further Siddique discloses the catalytic functionality of the zinc-finger -DNMT3a -DNMT3L fusion is due to intermolecular interactions between distinct fusion proteins forming additional complexes, instead of an intramolecular interactions (page 486).
It would have been obvious to combine the disclosures of Muyan further with the disclosures of Wolffe and Siddique.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the DNMT3a and/or DNMT3b repressors of Wolffe for the SID repression domain of Muyan because all are explicitly taught as being useful for ligating onto a DNA-binding domain to form functional transcriptional repressors. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Muyan generates an ATR comprising at least two distinct repressor domains (KREB and SID), and discloses multiple ATRs can be generated.  A skilled artisan would have been motivated to substitute the DNMT3b or DNMT3a fusion repressor of Wolffe for the SID repression domain of Muyan (thus leaving the KRAB repressor domain) because Muyan discloses suppression of some genes is a balance of HDACs  -effected by KRAB/SID- and methylation -effected by DNMTs- and that KRAB is a more potent inhibitor than SID.  A skilled artisan would thus have recognized that including the DNMT3a or 3b on an artificial repressor comprising KRAB or SID would provide both HDAC activity and methylation activity to effect suppression of a target gene.  See MPEP 2144.06 (Combining Equivalents Known for the same function) “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
It would have likewise been obvious to combine the entire ATR (DBD-DNMT3a-3L fusion repressor) of Siddique with the ATRs of Muyan.  A skilled artisan would have recognized that including Siddique’s ATR (DBD-DNMT3a and DNMT3L fusion) with the artificial transcription factors of Muyan provide methylation activity to effect suppression of a target gene.  See MPEP 2144.06 I (Combining Equivalents Known for the same function) “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Muyan generates an ATR comprising at least two distinct repressor domains (KREB and SID), and discloses multiple ATRs can be generated.  Muyan discloses suppression of some genes is a balance of HDACs  -effected by KRAB/SID- and methylation -effected by DNMTs- and that KRAB is a more potent inhibitor than SID.  A skilled artisan would thus have recognized that including the ATR of Siddique, comprising a DBD-DNMT3a-3L with the artificial transcription repressors of Muyan comprising KRAB would provide both HDAC activity and methylation activity to effect suppression of a target gene.  See MPEP 2144.06 (Combining Equivalents Known for the same function) “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
A skilled artisan would have had a reasonable expectation of success that the combination of repressor domains would successfully function to silence a target gene, gene element or splicing element in a cell because all of the claimed repressor domains have been shown to suppress target genes by reduction to practice, as individual or combined ATRs, or because the art suggests that ATRs 
With regard to claim 52, Muyan discloses the compositions can be expressed cells (paragraphs [0189], [0258]).
With regard to claim 53, Muyan discloses the compositions can be integrated into the chromosome of a cell, including the germline, what can be used to generate cells expressing the compositions (paragraphs [0258]-[0261]), thus Muyan discloses a cell comprising a descendent of a cell expressing the transcriptional repressor as claimed.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN rejection are not fully convincing.  Applicant argues that the deletion of “SETDB1” from the independent claims is sufficient to overcome the rejection of record.  The Examiner agrees, and the rejections of record have been withdrawn.  Applicant’s arguments pertaining to any previously cited art (Mendlein, Li, Gowher, and Schultz) are moot, as these references are no longer cited in a pending rejection.  
Applicant also argues that the instant claims comprise unexpected results --synergy in silencing target genes-- and that synergistic results are not achieved with all combinations of ATRs (pages 10-11 of the reply dated 8/14/20).  The Examiner is not convinced of error.  The instant claims are to the compositions comprising the ATRs, not to a method of using the ATRs.  While unexpected results can be an argument for overcoming a 103 rejection, newly cited Siddique shows that ATRs according to claim 35 are anticipated.
With regard to Applicant’s arguments over new 103 rejections of record, the Examiner is not convinced of error.  While the body of the instant claims do now require the functional limitation of wherein the product/ATR “is capable of silencing a target gene, genetic element, or splicing variant in a 

Conclusion
No claims are allowed.  No claims are free of the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633